DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the Examiner the terminology of “higher accuracy”. The claim does not specifically disclose any reference or relation the terminology have to what is considered to having the “ higher accuracy” attribute (Attributes may be a treatment plan, delivering a dose distribution to a subject, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 12-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattiker et al. (US 2015/0352374) hereinafter known as Gattiker, and further in view of Yin et al. (US 2016/0129282) hereinafter known as Yin.
With regards to claim 1 and 20, Gattiker discloses systems and methods for improving computation time for radiation therapy doses ([0003][0046]; Fig. 1), comprising: 
at least one storage device storing a set of instructions ([0046]; Fig. 1; memory 20); and 
at least one processor ([0046]; Fig. 1; 18) in communication with the at least one storage device 20, when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining a first dose distribution in at least a portion of a subject [0086][0087][0090];
obtaining models relevant to the behavior of a particle beam ([0087]; Fig. 16; 606); and 
generating, based on the first dose distribution and the model, a second dose distribution in the at least a portion of the subject, wherein the second dose distribution has a higher accuracy than that of the first dose distribution ([0092]; Fig. 16; 620, 622)[0108].
Gattiker teaches of computer readable program instructions for carrying out operations such as instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions [0037] and further teaches the use of physics models [0032][0046].
Gattiker does not specifically disclose obtaining a trained machine learning model.
In the same field of endeavor, Yin discloses systems and methods for specifying treatment criteria and treatment planning parameters for patient specific radiation therapy planning (Abstract). Yin teaches of developing models in an intuitive and interactive ontology framework. The system collects evidence, experience, and knowledge of treatment planning in a distributed and collaborative platform that converts the evidence, experience, and knowledge into computerized models with a process for continuous updates, self-refinement/evolvement, and verification [0046]. Yin teaches of providing dose/plan features machine learning and training of a model [0065]. Yin further teaches of applying machine learning techniques such as multi-regression learning, support-vector learning, neural network learning, and the like to the anatomy feature matrix [X] and plan feature matrix [Y]. The matrix represents the model [0098][0102].
In view of Yin, it would have been obvious to one of ordinary skill within the art to modify Gattiker with a machine learning model that continuously receives updates, self/refinement/evolvement, and verification which can be utilized for optimized/accurate dosage distribution and treatment planning improvement.

With regards to claim 2, Gattiker, in view of Yin, discloses the system of claim 1, wherein to obtain the first dose distribution in at least a portion of the subject, the at least one processor causes the system to perform the operations including: 
obtaining personalized data of the subject (Yin; [0065]); and 
determining, based on the personalized data of the subject, the first dose distribution in the at least a portion of the subject using a Monte Carlo algorithm (Yin; [0062][0065])(Gattiker; [0048][0091]).

With regards to claim 3, Gattiker, in view of Yin, discloses the system of claim 2, wherein the personalized data of the subject includes a radiotherapy treatment plan of the subject (Yin; Fig. 1B; [0065]) and a density distribution in the subject (Gattiker; [0049][0070][0072][0086]).

With regards to claim 4, Gattiker, in view of Yin, discloses the system of claim 2, wherein the density distribution in the subject is obtained based on image data of the subject. (Gattiker; [0049][0070][0072][0086])(Yin; [0193]; claim 2).

With regards to claim 5, Gattiker, in view of Yin, discloses the system of claim 3, wherein the radiotherapy treatment plan of the subject includes a radiation dose of the radiation device. (Gattiker; [0050][0092])

With regards to claim 6, Gattiker, in view of Yin, discloses the system of claim 2, wherein to determine, based on the personalized data of the subject, the first dose distribution in the at least a portion of the subject using a Monte Carlo algorithm, the at least one processor causes the system to perform the operations including: 
obtaining a particle transport model (Gattiker; [0061][0104]); 
generating, based on data of initial radiation particles (Gattiker; [0086]) and the radiotherapy treatment plan (Gattiker; [0090])  of the subject, radiation particles (Gattiker; [0092]); 
simulating, based on the density distribution in the subject, transport of each of the radiation particles in the particle transport model (Gattiker; [0087][0090]; and 
determining, based on the transport of each of the at least a portion of the radiation particles, the first dose distribution (Gattiker; [0104]; see the rejection of claim 1).

With regards to claim 7, Gattiker, in view of Yin, discloses the system of claim 2, wherein the trained machine learning model is obtained according to a process including: 
obtaining a plurality of training samples (Yin; [0110]); and 
generating the trained machine learning model by iteratively updating, based on the plurality of training samples, parameter values of a machine learning model in an iterative process, for each iteration of the iterative process (Yin; [0103][0140][0141]), 
inputting at least one training sample of the plurality of training samples into the machine learning model (Yin; [0065][0066]); 
generating, based on the at least one training sample, an estimated output using the machine learning model (Yin; [0066][0098]); 
obtaining an assessment result by assessing a difference between the estimated output and a reference output corresponding to the at least one training sample (Yin; [0160][0162]); 
determining whether a termination condition is satisfied (The references does not specifically disclose the clause, however, Yin [0103] teaches for determining a predictive model is trained sufficiently, the determination can be based on a pre-determined number of iterations. It would have been obvious to one of ordinary skill within the art to establish a termination condition when the predictive model has been sufficiently trained having sufficient accuracy/optimization by utilizing and updating all input parameters. The motivation is the creation of an optimized treatment plan.)  ; 
based on a determination whether the termination condition is satisfied (The references does not specifically disclose the clause, however, Yin [0103] teaches for determining a predictive model is trained sufficiently, the determination can be based on a pre-determined number of iterations. It would have been obvious to one of ordinary skill within the art to establish a termination condition when the predictive model has been sufficiently trained having sufficient accuracy/optimization by utilizing and updating all input parameters. The motivation is the creation of an optimized treatment plan.),
designating the machine learning model with the parameter values updated in a last iteration as the trained machine learning model in response to the determination that the termination condition is satisfied (Yin; [0078][0103]).

With regards to claim 12, Gattiker, in view of Yin, discloses the system of claim 1, wherein to generate, based on the first dose distribution and the trained machine learning model, the second dose distribution in the at least a portion of the subject, the at least one processor causes the system to perform the operations including:
inputting the first dose distribution into the trained machine learning model (Yin; [0065][01298]); and
designating an output of the trained machine learning model as the second dose distribution. (Yin; [0065] teaches that the output model generated treatment plan parameters is designated as Ynew having other dose parameters. It would have been obvious to one with ordinary skill within the to designate Ynew dose parameters as a second dose distribution based on application or user designation.)

With regards to claim 13, Gattiker, in view of Yin, discloses the system of claim 1, wherein to generate, based on the first dose distribution and the trained machine learning model, the second dose distribution in the at least a portion of the subject, the at least one processor causes the system to perform the operations including:
inputting the first dose distribution into the trained machine learning model (Yin; [0126]-[0128]):
generating a deviation between the first dose distribution and the second dose distribution using the trained machine learning model by processing the first dose distribution (Yin; [0129]); and
determining, based on the first dose distribution and the deviation between the first dose distribution and the second dose distribution, the second dose distribution (Yin; [0129][0130]).

With regards to claim 14, Gattiker, in view of Yin, discloses the system of claim 2, wherein to generate, based on the first dose distribution and the trained machine learning model, the second dose distribution in the at least a portion of the subject, the at least one processor causes the system to perform the operations including:
inputting the first dose distribution and the personalized data of the subject into the trained machine learning model (Yin; [0136]); and
determining, based on an output of the trained machine learning model, the second dose distribution (Yin; [0129][0130]).

	With regards to claim 16, Gattiker discloses a system comprising:
at least one storage device storing a set of instructions ([0046]; Fig. 1; memory 20); and
at least one processor ([0046]; Fig. 1; 18) in communication with the at least one storage device 20.
Gattiker teaches of computer readable program instructions for carrying out operations such as instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions [0037] and further teaches the use of physics models [0032][0046]; and
wherein the first dose distribution describes a distribution of a first count of radiation particles in the subject and the second dose distribution describes a distribution of a second count of radiation particles in the subject, the second count exceeding the first count [0075].
Gattiker does not specifically disclose obtaining a plurality of training samples, each of the plurality of training samples includes a first dose distribution and a second dose distribution of a subject, or the first dose distribution and a deviation between the first dose distribution and the second dose distribution; and generating a trained machine learning model by iteratively updating, based on the plurality of training samples, parameter values of a machine learning model in a training process.
Yin discloses systems and methods for specifying treatment criteria and treatment planning parameters for patient specific radiation therapy planning (Abstract), comprising;
at least one processor [0050][0061] in communication with the at least one storage device ([0061]; memory), when executing the stored set of instructions, the at least one processor causes the system to perform operations including: 
obtaining a plurality of training samples [0110], each of the plurality of training samples includes a first dose distribution and a second dose distribution of a subject [0127]; and 
generating a trained machine learning model by iteratively updating [0103][0135], based on the plurality of training samples, parameter values of a machine learning model in a training process [0128][0129][0137], 
In view of Yin, it would have been obvious to one of ordinary skill within the art to modify Gattiker with a machine learning model that continuously receive training sample for the purpose of continuously receiving updates, self/refinement/evolvement, and verification which can be utilized for optimized/accurate dosage distribution and treatment planning improvement.

With regards to claim 17, Gattiker, in view of Yin, discloses the system of claim 16,  wherein the iteratively updating, based on the plurality of training samples, parameter values of a machine learning model includes performing an iterative process, for each iteration of the iterative process,
obtaining a plurality of training samples (Yin; [0110]); and 
generating the trained machine learning model by iteratively updating, based on the plurality of training samples, parameter values of a machine learning model in an iterative process, for each iteration of the iterative process (Yin; [0103][0140][0141]), 
inputting at least one training sample of the plurality of training samples into the machine learning model (Yin; [0065][0066]); 
generating, based on the at least one training sample, an estimated output using the machine learning model (Yin; [0066][0098]); 
obtaining an assessment result by assessing a difference between the estimated output and a reference output corresponding to the at least one training sample (Yin; [0160][0162]); 
determining whether a termination condition is satisfied (The references does not specifically disclose the clause, however, Yin [0103] teaches for determining a predictive model is trained sufficiently, the determination can be based on a pre-determined number of iterations. It would have been obvious to one of ordinary skill within the art to establish a termination condition when the predictive model has been sufficiently trained having sufficient accuracy/optimization by utilizing and updating all input parameters. The motivation is the creation of an optimized treatment plan.)  ; 
based on a determination whether the termination condition is satisfied (The references does not specifically disclose the clause, however, Yin [0103] teaches for determining a predictive model is trained sufficiently, the determination can be based on a pre-determined number of iterations. It would have been obvious to one of ordinary skill within the art to establish a termination condition when the predictive model has been sufficiently trained having sufficient accuracy/optimization by utilizing and updating all input parameters. The motivation is the creation of an optimized treatment plan.),
designating the machine learning model with the parameter values updated in a last iteration as the trained machine learning model in response to the determination that the termination condition is satisfied (Yin; [0078][0103]).

Allowable Subject Matter
Claims 8-10, 11, 15, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, the system of claim 7, wherein each of the plurality of training samples includes a third dose distribution and a fourth dose distribution of a specific object, the fourth dose distribution serves as the reference output of the machine learning model in the iterative process, and the third dose distribution serves as an input of the machine learning model in the iterative process, the third dose distribution describing a distribution of a count of radiation particles, the fourth dose distribution describing a distribution of a count of radiation particles exceeding the count of the radiation particles corresponding to the third dose distribution.
Claims 9-10 are objected due to dependency on claim 8.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the system of claim 7, wherein each of the plurality of training samples includes a third dose distribution of a specific object and a deviation between the third dose distribution and a fourth dose distribution of the specific object, the deviation between the third dose distribution and the fourth dose distribution serves as the reference output of the machine learning model in the iterative process, the third dose distribution serves as an input of the machine learning model in the iterative process, the third dose distribution describing a distribution of a count of radiation particles, the fourth dose distribution describing a distribution of a count of radiation particles exceeding the count of the radiation particles corresponding to the third dose distribution.
With regards to claim 15, the prior art of record fails to disclose or reasonably suggest, the system of claim 2, wherein the trained machine learning model is obtained according to a process including:

obtaining a plurality of first training samples associated with different objects;
generating a preliminary trained machine learning model by training a machine learning model using the plurality of first training samples;
generating, based on the personalized data of the subject, a plurality of second training samples associated with the subject, each of the plurality of second training samples including a third dose distribution and a fourth dose distribution in the subject simulated based on the personalized data of the subject; and
training the trained machine learning model by training the preliminary trained machine learning model using the plurality of second training samples.
With regards to claim 18, the prior art of record fails to disclose or reasonably suggest, the system of claim 17, wherein the obtaining an assessment result by assessing a difference between the estimated output and a reference output includes determining a value of a cost function relating to the difference between the estimated output and the reference output the termination condition relating to a cost function or an iteration count of the iterative process.
Claim 19 is objected due to dependency on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wessol et al. (US 2002/0046010)
Yang et al. (US 2020/0171325)
Wang et al. (US 2020/0273215)
Hibbard et al. (US 2019/0333623)
Brooks (US 2018/0193674)
Sjolund (US 2017/0177812)
Lachaine et al. (US 2020/0129780)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884